Case 7:20-cv-03989-VB Document 11 Filed 09/03/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

oe ent A — ae on ——= ---X
DAVID FIELD,
Plaintiff,
y ™ ORDER OF DISMISSAL
GEORGE ANTHONY WHALING, 20 CV 3989 (VB)
Defendant.
At A eh x

The Court has been advised that the parties have reached a settlement in principle in this
case. Accordingly, it is hereby ORDERED that this action is dismissed without costs, and
without prejudice to the right to restore the action to the Court’s calendar, provided the
application to restore the action is made by no later than October 5, 2020. To be clear, any
application to restore the action must be filed by October 5, 2020, and any application to restore
' the action filed thereafter may be denied solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are

Ta

Vincent L. Briccetti
United States District Judge

cancelled. Any pending motions are moot.

Dated: September 3, 2020
White Plains, NY

 

 

 

 
